UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
                                                  No. 02-4346
RAYON KEBLE GRANT, a/k/a Rayon
Kabie Grant,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
           for the Eastern District of Virginia, at Norfolk.
                Henry C. Morgan, Jr., District Judge;
                 Tommy E. Miller, Magistrate Judge.
                            (CR-01-201)

                   Submitted: September 19, 2002

                       Decided: October 10, 2002

      Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Darryl J. Mitch-
ell, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
2                       UNITED STATES v. GRANT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Rayon Keble Grant lawfully entered the United States on an immi-
grant visa in August 1990. He was convicted in 1992 of criminal pos-
session of a controlled substance and in 1993 of illegal possession of
a weapon. Grant was deported from the United States to Jamaica in
1996. He reentered without permission in 1999. Following a 2001
arrest in Chesapeake, Virginia, Grant was indicted for illegal reentry,
in violation of 8 U.S.C. § 1326 (2000). Grant pled guilty. He was sen-
tenced to thirty months imprisonment, to be followed by three years
supervised release. On appeal, counsel for Grant has filed a brief pur-
suant to Anders v. California, 386 U.S. 738 (1967), stating that he has
found no meritorious claims. Grant, informed of his right to file a pro
se supplemental brief, has not done so.

  Counsel questions whether the district court should have entered an
order deporting Grant rather than imposing a sentence of imprison-
ment. However, as both Grant’s counsel and the Government counsel
point out, the district court lacks authority to impose deportation as
an alternative to a criminal sentence without a request from the
United States Attorney. United States v. Flores-Uribe, 106 F.3d 1485,
1486 (9th Cir. 1997).

   Counsel also challenges whether the district court should have
departed downward from the minimum guideline sentence, because
Grant reentered the country to care for his children rather than for any
criminal purpose. We review the district court’s decision not to depart
downward for abuse of discretion. United States v. Brock, 108 F.3d
31, 33 (4th Cir. 1997). The district court’s failure to do so in this case,
where no motion to depart was made, is certainly not an abuse of dis-
cretion. In addition, a downward departure based on family ties is
generally not appropriate. United States v. Wilson, 114 F.3d 429, 433
(4th Cir. 1997), and there is nothing extraordinary on the record about
Grant’s ties to his minor children.
                        UNITED STATES v. GRANT                         3
   In accordance with Anders, we have reviewed the entire record in
this case and find no meritorious issues. Therefore, we affirm Grant’s
conviction and sentence. This court requires that counsel inform his
client, in writing, of the client’s right to petition the Supreme Court
of the United States for further review. If the client requests that such
a petition be filed but counsel believes that it would be frivolous to
do so, then counsel may move in this court for leave to withdraw from
representation. Counsel’s motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED